*209SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the petition for review is DENIED and the decision of the Board of Immigration Appeals is AFFIRMED.
Jin Zheng, a native and citizen of the People’s Republic of China, petitions this Court for review of an April 16, 2003 order by the Board of Immigration Appeals (“BIA”) that summarily affirmed the May 20, 1998 decision of an Immigration Judge (“IJ”) ordering Zheng’s removal and denying Zheng’s applications for asylum and withholding of removal.
We note at the outset that, because the BIA summarily affirmed the IJ’s decision, “it is appropriate ... to review the decision of the IJ directly.” Secaida-Rosales v. INS, 331 F.3d 297, 305 (2d Cir.2003). We will therefore review the IJ’s factual findings for substantial evidence, deferring to each finding of fact “if it is supported by ‘reasonable, substantial, and probative’ evidence in the record when considered as a whole.” Secaida-Rosales, 331 F.3d at 307 (quoting Diallo v. INS, 232 F.3d 279, 287 (2d Cir.2000)); see also 8 U.S.C. § 1252(b)(4)(B). When the petitioner challenges a credibility finding made by an IJ and subsequently adopted by the BIA, “we afford ‘particular deference’ in applying the substantial evidence standard,” Zhang v. INS, 386 F.3d 66, 73 (2d Cir.2004) (quoting Montero v. INS, 124 F.3d 381, 386 (2d Cir.1997)); that is, we reverse an adverse credibility determination only if “a reasonable fact-finder would be compelled to credit [the petitioner’s] testimony.” Chen v. INS, 344 F.3d 272, 275 (2d Cir.2003).
Here, the IJ determined that Zheng’s testimony was not credible because it “lacks plausible detail and is in direct contradiction to his own documents.” We find that the IJ’s adverse credibility determination is supported by substantial evidence and that, as a result, substantial evidence likewise supports the IJ’s determination that Zheng failed to meet his burden of establishing either past persecution or a well-founded fear of future persecution. See Ramsameachire v. Ashcroft, 357 F.3d 169, 177-78 (2d Cir.2004).
Because we find the petitioner’s remaining claims to be without merit, the petition is DENIED and the order of the Board of Immigration Appeals is AFFIRMED. Additionally, the outstanding motion for a stay of deportation is hereby DENIED as moot.